Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-25, as originally filed, are presently pending. Claims 1-2, 13-16, and 24, after restriction election, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020 and 6/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 13-16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0330238 A1, Luciw et al. (hereinafter Luciw).


As to claim 1, Luciw discloses a detection and response system comprising: 
a central server including at least one continuously trained neural network (Fig 1; pars 0009, 0012, 0019, 0023, a central server for training or retraining a neural network including L-DNN, R-CNN); 
at least one remote system connected to the central server (Figs 1-2; pars 0016, 0019, 0050, edge computing device(s) connected to the server), the at least one remote system including a first sensor configured to provide an analyzable output corresponding to sensed information to an instanced copy of the continuously trained neural network (Figs 1, 10; pars 0006, 0009, 0014, 0018-0019, 0044, 0047, 0055, edge device(s) with sensors to capture images (e.g. sensed information for continual training of neural network) and 
a response system configured to generate a response to the instanced copy of the continuously trained neural network providing a positive detection (Figs 1-2; pars 0058, 0097, 0100, 0133, Modules A&B, the server and edge device(s) interactions with continuous/incremental training and instantaneous representations/classifier); and 
a training module stored on the central server (Fig 1: 110, neural network modules A and B stored in a central server; Figs 2, 4; pars 0019, 0021, 0047, 0100), the training module being configured to update one of the continuously trained neural network and the instanced copy of the continuously trained neural network in response to receiving a data set including the positive detection (Fig 1; pars 0016, 0042, 0047-0048, 0054, 0091-0092, 0097, providing an incremental classifier (e.g. continuous training) with instantaneous representations and object detection).  Although above limitations may have been /disclosed/taught in different embodiments, consider Luciw’s teachings as a whole, it would have been obvious to an ordinary skill in the art before the filing date of invention to utilize Luciw’s combined teachings to provide a object detection system as recited.

As to claim 2, Luciw discloses the detection and response system of claim 1, wherein the at least one remote system is connected to the central server via one of a direct data connection, a networked data connection, and a cloud data connection (pars 0009, 0037, 0100, a cloud-based server through a wired or wireless communication channel).  

3-12. (Withdrawn)

As to claim 13, Luciw discloses the detection and response system of claim 1, wherein the at least one remote system is further connected to a network of sensor devices and wherein the at least one remote server is configured to analyze data outputs from each of the sensor devices using the instanced copy of the continuously trained neural network (Figs 1, 10; pars 0044, 0078, 0133).  

As to claim 14, Luciw discloses the detection and response system of claim 13, wherein the response system is connected to the network of sensor containing devices (Figs 1, 10).  

As to claim 15, Luciw discloses the detection and response system of claim 1, wherein the response system includes at least one controlled component, and the generated response is at least one control signal controlling an operation of the controlled component (Fig 1; pars 0047, 0061, 0133, 0136, sensors activation, information capturing/consolidation, memory control etc.).  

As to claim 16, Luciw discloses the detection and response system of claim 15, wherein the at least one controlled component includes a plurality of distinct controlled components, and wherein the at least one control signal includes a distinct control signal corresponding to each of the controlled components in the plurality of controlled components (Fig 1; pars 0047, 0061, 0133, 0136, more than one sensors being under controlled).  

17-23. (Withdrawn)

As to claim 24, it is a method claim necessitated claim 1. Rejection of claim 1 is therefore incorporated herein.

25. (Withdrawn)


As to claim 25, it is rejected with the same reason as set forth in claim 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661